985 So.2d 77 (2008)
CHICAGO PROPERTY INTEREST, L.L.C. and Zoe Aldige, Individually and on Behalf of Those Similarly Situated
v.
Aaron BROUSSARD and Jefferson Parish.
No. 2008-CC-1301.
Supreme Court of Louisiana.
July 7, 2008.
In re Jefferson Parish; Consolidated Drainage District No. 2;Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. I, Nos. 626-415, 625-988, 635-370, 624-778, 625-145, 635-539, 635-883, 624-459; to the Court of Appeal, Fifth Circuit, No. 08-C-298.
Stay recalled; writ denied.